DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Augur (U.S. Patent No. 4,811,858) in view of Ellis (U.S. Patent No. 4,245,753).
Regarding Claim 1, Augur discloses a protective bottle enclosure, comprising: a container 1 (Figure 1) defining a longitudinal axis (Figure 1) comprising an upper portion 3 (figure 1) and a base 2 (Figure 2) configured to be removably coupled to the upper portion 19 (figure 1), the upper portion extending from a top opening (Figure 2) at a first end through a neck 28 (Figure 2), a shoulder 25 (Figure 2), and a body 27 (Figure 2) to a bottom section including a bottom opening at a second end opposite the first end (Figure 2), wherein the upper portion includes an interior cavity that extends from the top opening to the bottom opening (Figure 2); and a removable cap 4 (figure 2) including an underside and a sidewall together defining an interior cavity (Figure 2), the sidewall including threads 38 (Figure 2); wherein the underside of the removable cap 

    PNG
    media_image1.png
    514
    662
    media_image1.png
    Greyscale

Regarding Claim 2, Ellis teaches the first and second threaded portions of the removable cap are integrally molded with the sidewall of the removable cap (Figure 1 above).
Regarding Claim 4, Ellis teaches the neck includes at least two non-threaded portions and at least two threaded portions (Figure 1 above).
Regarding Claim 8, Augur discloses the base is threadably coupled with the second end of the upper portion 19 (Figure 1).
Claims 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Augur (U.S. Patent No. 4,811,858) in view of Kitto (U.S. Pub. No. 20120199548) and Ellis (U.S. Patent No. 4,245,753).
Regarding Claim 16, Augur discloses a cap for a protective bottle enclosure, comprising: a collar defining a longitudinal axis and being defined by a sidewall 36 (Figure 2), an interior cavity (Figure 2), a first threaded portion that extends outwardly from the sidewall 31 (figure 2); a second threaded portion that extends outwardly from the sidewall 31 (figure 2); and a stopper body 42 (figure 2) disposed within the interior cavity and configured to be inserted into an opening formed by a mouth of a bottle (figure 2).  Augur does not disclose a knob that is formed with a tab that can be gripped and rotated and opposite the tab and the knob underside forming an interior cavity with the sidewall and a first uninterrupted portion of the sidewall disposed between the first threaded portion and the second threaded portion, and a second uninterrupted portion of the sidewall disposed between the first threaded portion and the second threaded portion; wherein a midpoint of the first threaded portion is 180 degrees offset from a midpoint of the second threaded portion about the longitudinal axis.  However, Kitto teaches a knob with a tab 22 (Figure 1) and the knob underside forming an interior cavity with the sidewall (Figure 1) and Ellis teaches a first uninterrupted portion of the sidewall disposed between the first threaded portion and the second threaded portion (figure 1 above), and a second uninterrupted portion of the sidewall disposed between the first threaded portion and the second threaded portion (figure 1 above and figure 2,); wherein a midpoint of the first threaded portion is 180 degrees offset from a midpoint of the second threaded portion about the longitudinal axis (Figure 1).  Therefore, it would 
Regarding Claim 20, Ellis teaches the cap is capable of being inserted axially into a neck of a container and is further capable of sealing the container by rotating the cap less than 180 degrees (figures 1 and 2).
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Allowable Subject Matter
Claims 9, 10, 12, 13, 15 and 21-23 are allowed.
Claims 5-7, 17, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 6/22/21 have been fully considered but they are not persuasive.  
Applicant argues that the stopper 42 (figure 2) of Augur would not be configured to be received inside an open mouth of a beverage container.  However, since 42 of Augur is a resilient material, such as foam, when the cap is pressed onto the mouth of a beverage container the material would be forced within the mouth to form a seal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430.  The examiner can normally be reached on Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ELIZABETH J VOLZ/Examiner, Art Unit 3733